Order entered October 9, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00449-CV

                         FRANCIE RACHAL, Appellant

                                          V.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN
  TRUST FOR THE REGISTERED HOLDERS OF MORGAN STANLEY
       ABS CAPITAL I INC. TRUST 2006-HE8 ET AL., Appellee

                 On Appeal from the County Court at Law No. 2
                             Collin County, Texas
                     Trial Court Cause No. 002-00452-2020

                                      ORDER

      Before the Court is appellant’s third motion to extend time to file her brief.

Appellant seeks a ninety-day extension.

      We GRANT the motion and ORDER the brief be filed no later than January

11, 2021. Because the brief was first due June 29, 2020, we caution that failure to

file the brief may result in dismissal of the appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1), 42.3(b),(c).

                                               /s/   ERIN A. NOWELL
                                                     JUSTICE